NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3994-14T3




STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

LAWRENCE CARTER, JR.,

        Defendant-Appellant.

____________________________________________

              Submitted April 25, 2017 – Decided August 11, 2017

              Before Judges Koblitz and Rothstadt.

              On appeal from Superior Court of New Jersey,
              Law Division, Camden County, Indictment No.
              13-10-3174.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Margaret McLane, Assistant
              Deputy Public Defender, of counsel and on the
              brief).

              Mary Eva Colalillo, Camden County Prosecutor,
              attorney for respondent (Maura G. Murphy,
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM
     A police officer stopped defendant Lawrence Carter, Jr. for

careless driving and failing to maintain a light on his vehicle's

license plate. When he failed to produce his vehicle registration,

another   officer   searched   the    vehicle's    glove    compartment      for

defendant's    registration    card   and    discovered     a    handgun.      A

subsequent search of the vehicle pursuant to a warrant revealed

additional     weapons.   Defendant       was   convicted    by   a   jury    of

committing all of the multiple weapons offenses charged in an

indictment.1     The court sentenced him to an aggregate thirteen-

year term, with a nine-year period of parole ineligibility.

     Defendant      appeals    from    his      judgment    of    conviction,

challenging the denial of his suppression motion, the rejection

of his claim of discriminatory jury selection, and his sentence.

He specifically argues:

                  POINT I – BECAUSE THE OFFICER HAD
                  NO JUSTIFICATION TO CONDUCT A
                  WARRANTLESS SEARCH FOR THE CAR'S
                  REGISTRATION     AND    INSURANCE

1
    The jury convicted defendant of two counts of second-degree
unlawful possession of a weapon, N.J.S.A. 2C:39-5(b); two counts
of second-degree possession of a weapon for an unlawful purpose,
N.J.S.A. 2C:39-4(a); two counts of second-degree certain persons
not to possess weapons, N.J.S.A. 2C:39-7(b); one count of third-
degree possession of weapon for an unlawful purpose, N.J.S.A.
2C:39-4(d); one count of fourth-degree possession of a defaced
firearm, N.J.S.A. 2C:39-3(d), one count of fourth-degree
possession of weapon (hollow nose or dum-dum bullets), N.J.S.A.
2C:39-3(f); and, one count of fourth-degree unlawful possession
of a weapon (stun gun), 2C:39-5(d).


                                      2                                A-3994-14T3
               INFORMATION, THE GUNS FOUND IN THE
               CAR MUST BE SUPPRESSED.

               POINT II – THE COURT FAILED TO
               CONDUCT THE THIRD STEP OF THE
               GILMORE[2]   ANALYSIS,   REQUIRING
               REVERSAL       OF      DEFENDANT'S
               CONVICTIONS.

               POINT III – THE COURT IMPROPERLY
               IMPOSED CONSECUTIVE SENTENCES ON
               THE GUN POSSESSION AND CERTAIN
               PERSONS    CONVICTIONS,   RENDERING
               DEFENDANT'S 13-YEAR WITH A NINE-
               YEAR PAROLE DISQUALIFIER MANIFESTLY
               EXCESSIVE.

     We have considered defendant's arguments in light of our

review of the record and the applicable legal principles.          We

affirm.

                               I.

     We begin our review by considering defendant's challenge to

the denial of his suppression motion.   The two police officers who

arrested defendant and his co-defendant were the only witnesses

to testify at the suppression hearing.       The facts derived from

their testimony are summarized as follows.

     On June 1, 2011, Voorhees Police Officer Thomas Macauley

observed defendant's car stop at an intersection with the left

turn signal engaged.   When the light at the intersection turned

green, defendant began to turn left, then abruptly turned right.


2
    State v. Gilmore, 103 N.J. 508 (1986).

                                3                           A-3994-14T3
Macauley followed defendant and observed that defendant's vehicle

did not have a light on its license plate.      After continuing to

follow defendant for a short time, Macauley activated his vehicle's

overhead lights and conducted a traffic stop based upon defendant's

careless driving and the broken light on his license plate.

     After defendant pulled over, the officer ran the vehicle's

license plate and discovered the car was registered to defendant

and not reported stolen.   When he approached the vehicle, Macauley

observed defendant in the driver's seat, codefendant in the front

passenger seat, and a woman in the back seat.

     While defendant remained seated in his car, Macauley asked

him for his license, registration, and insurance.         Defendant

initially stated he did not have a license, but eventually produced

a New Jersey driver's license after being asked multiple times.

Although provided with the opportunity to do so, defendant never

produced a registration or other proof of ownership or insurance.

     The officer asked defendant to exit the vehicle.      When he

inquired what defendant was doing in the area, defendant initially

stated he was coming from Camden and heading towards an out of

town location, but eventually told Macauley "he did not know why

he was in the area."   The officer made various observations about

defendant's demeanor that led him to believe defendant may attempt

to flee and that he was a threat to the officer's safety. Macauley

                                 4                          A-3994-14T3
conducted a pat down of defendant but did not discover a weapon.

He    also   became    concerned    about       the   conduct   of   defendant's

codefendant and the woman inside the car.               They gave inconsistent

explanations as to why they were in the area.               He saw codefendant

reaching around the floor of the front seat, not keeping his hands

in plain sight.       After the officer removed codefendant, the woman

tried to climb into the front seat and appeared to be very nervous.

Macauley conducted a pat down of codefendant that also did not

yield any weapons.

       During   Macauley's      encounter        with    defendant     and    his

passengers, Officer Anthony Del Palazzo arrived on the scene.

Macauley returned to his vehicle to search for outstanding warrants

and   discovered      that   both   men   had    criminal   records    and   that

codefendant had outstanding warrants for his                arrest.    Macauley

arrested and searched codefendant and discovered latex gloves and

a bandana.

       Macauley asked Del Palazzo to search defendant's vehicle for

a registration card or other proof of ownership since none had

been provided.        Del Palazzo searched the center console and then

the glove compartment, where he discovered a loaded handgun.

Macauley immediately placed defendant and the woman under arrest.

He issued summonses to defendant for careless driving, N.J.S.A.

39:4-97, and failing to maintain required lamps, N.J.S.A. 39:3-

                                          5                              A-3994-14T3
66.   The police later obtained a warrant to search the rest of the

vehicle and that search revealed additional weapons and other

contraband.3

      After    considering    the   officers'     testimony,      the   exhibits

admitted into evidence, and counsels' arguments, the court denied

defendant's motion, but later reconsidered the reasoning for the

denial after defendant filed a motion for reconsideration.                      The

court set forth its reasons for reconsideration and again denied

defendant's     motion   on   the   record   on    August    7,    2012,     in    a

comprehensive oral decision.

      Initially, the court summarized the witnesses' testimony and

found the officers' testimony to be credible.           The court explained

why it found that Macauley properly stopped defendant for the

motor vehicle violations he observed and its conclusion that the

officer was justified in "ordering defendants out of the vehicle

and subsequently patting them down for weapons."

      The court next addressed whether the warrantless search of

the   glove    compartment    violated    defendant's       Fourth      Amendment



3
   A subsequent search of the entire vehicle pursuant to a search
warrant resulted in the police also discovering a revolver with a
defaced serial number, loaded with three hollow point bullets, a
stun gun, ammunition stashed within a latex glove, two rolls of
duct tape, multiple pairs of gloves, and two ski masks. Defendant
does not challenge the authorized search on appeal.


                                      6                                    A-3994-14T3
rights.   The court cited State v. Holmgren, 282 N.J. Super. 212

(App. Div. 1995), which it described as holding that "[f]ailure

to   produce    the   vehicle's       registration   raises    a   reasonable

suspicion that the vehicle is stolen[; under such circumstances

an] . . . officer may lawfully conduct a limited warrantless search

of areas in the vehicle where such papers may normally be kept by

an owner."      The court found, "based upon the fact that the

ownership of the vehicle had not been established by the defendants

. . . .      [T]he officer was entitled to look into areas in the

vehicle in which evidence of ownership might be expected to be

found and that would include the glove compartment as well as the

center console."      Additionally, relying on State v. Bruzzese, 94
N.J. 210, 236 (1983), cert. denied, 465 U.S. 1030, 104 S. Ct.
1295, 79 L. Ed. 2d 695 (1984), the court concluded the State

established    the    plain   view    exception   applied,    justifying   the

seizure of the weapon.

     Our review of the denial of a suppression motion is limited.

See State v. Handy, 206 N.J. 39, 44 (2011).            We review a motion

judge's factual findings in a suppression hearing with great

deference.     State v. Gonzales, 227 N.J. 77, 101 (2016).           We "must

uphold the factual findings underlying the trial court's decision

so long as those findings are supported by sufficient credible

evidence in the record."             State v. Gamble, 218 N.J. 412, 424

                                        7                             A-3994-14T3
(2014); see also State v. Scriven, 226 N.J. 20, 32-33 (2016).               We

defer "to those findings of the trial judge which are substantially

influenced by [the] opportunity to hear and see the witnesses and

to have the 'feel' of the case, which a reviewing court cannot

enjoy."   State v. Elders, 192 N.J. 224, 244 (2007) (quoting State

v. Johnson, 42 N.J. 146, 161 (1964)).              We owe no deference,

however, to the trial court's legal conclusions or interpretation

of the legal consequences that flow from established facts.                Our

review in that regard is de novo.           State v. Watts, 223 N.J. 503,

516 (2015); State v. Vargas, 213 N.J. 301, 327 (2013).

     Applying     this   standard      of    review,   we   conclude      that

defendant's arguments relating to the denial of his suppression

motion are without merit.       We affirm substantially for the reasons

expressed by the trial court in its comprehensive oral decision.

We add the following comments.

     Defendant     contends     that   because   Macauley    was   able     to

determine ownership of the vehicle by running the plates, there

was no justification for the officer to search the vehicle's glove

compartment.     We disagree.

     "[A] police officer may make 'ordinary inquiries incident to

[a traffic] stop . . . such as 'checking the driver's license,'

verifying whether the driver has any outstanding warrants, 'and

inspecting the automobile's registration and proof of insurance.'"

                                       8                            A-3994-14T3
State v. Dunbar, ____ N.J. ____,____ (2017) (slip op. at 22-23)

(quoting Rodriguez v. United States, ____ U.S. ____,____, 135 S.

Ct. 1609, 1615, 191 L. Ed. 2d 492, 499 (2015)). The inquiry allows

an officer to confirm, among other things, a driver's compliance

with N.J.S.A. 39:3-29, which requires the operator of a vehicle

to have these documents in his possession and to produce them when

requested by a police officer performing his duties.                 See State

v. Perlstein, 206 N.J. Super. 246, 253 (App. Div. 1985).

     During the traffic stop, "after the driver has been provided

the opportunity to produce his credentials and is either unable

or unwilling to do so," State v. Hamlett, 449 N.J. Super. 159, 173

(App. Div.) (quoting State v. Keaton, 222 N.J. 438, 450 (2015)),

certif. granted, ____ N.J. ____ (2017), a limited warrantless

search of a glove compartment for vehicle ownership documents may

be conducted by a police officer.            Id. at 175 (quoting Gonzales,

supra,   227    N.J.   at    101).     Our   Supreme   Court   has   repeatedly

recognized with approval this type of limited search for documents.

See State v. Pena-Flores, 198 N.J. 6, 28 (2009), overruled on

other grounds, State v. Witt, 223 N.J. 409, 423-25, 427, 450 (2015)

(addressing the requirements for application of the "automobile

exception"     to   the     warrant   requirement   as   discussed    in     Pena-

Flores).       Under this "driving documents" exception, "[i]f the

vehicle's operator is unable to produce proof of registration, the

                                         9                                 A-3994-14T3
officer may search the car for evidence of ownership."                  Keaton,

supra, 222 N.J. at 448 (citing State v. Boykins, 50 N.J. 73, 77

(1967)); accord Pena-Flores, supra, 198 N.J. at 31; State v.

Patino, 83 N.J. 1, 12 (1980); State v. Gammons, 113 N.J. Super.
434, 437 (App. Div.), aff'd o.b., 59 N.J. 451 (1971), as long as

the driver first has an opportunity to produce them voluntarily.

See Hamlett, supra, 449 N.J. Super. at 170-74.

     Contrary     to   defendant's      argument,   and   consistent    with    a

driver's obligations under N.J.S.A. 39:3-29, the Supreme Court has

approved    the    application     of   this   exception    to   the    warrant

requirement even though police officers had the ability to use an

on-board mobile data terminal (MDT) to check on a vehicle's

registration and ownership.4         See e.g. Keaton, supra, 222 N.J. at

448-49.    The availability of that information to a police officer

does not alter the driver's obligation "to be in the possession

of [the required documents] at all times[, which are] to be

exhibited   upon    request   to    a   police   officer    so   that   he   may



4
    A MDT "consists of a screen and keypad that are linked to the
computerized databases of the New Jersey Division of Motor Vehicles
(DMV)" and allows an officer to obtain information about a
vehicle's registered owner from his police car. State v. Donis,
157 N.J. 44, 46 (1998). Before the use of MDT's, a police officer
obtained the same information over a radio from a police
dispatcher. Id. at 48. Under those circumstances the Court also
approved the application of the exception. See Pena-Flores, supra,
198 N.J. at 15-16.

                                        10                              A-3994-14T3
determine,   among   other   things,     the   'correctness   of    the

registration certificate, as it relates to the registration number

and number plates of the motor vehicle for which it was issued.'"

Gammons, supra, 113 N.J. Super. at 437 (quoting N.J.S.A. 39:3-29).

     Here, defendant was offered the opportunity to voluntarily

present his registration and other ownership documents while still

in his vehicle and refused to do so, just as he initially refused

to present his license.   The fact that the police officer had used

a MDT or called in the plates and received a verbal confirmation

of ownership did not relieve defendant from his obligation to turn

over those documents.     When he refused to do so, or if he was

unable to do so, the officer was permitted to conduct the limited

search of the glove compartment.      Hamlett, supra, 449 N.J. Super.

at 174.   Once he discovered the handgun, it was "properly seized

under the plain view exception to the search warrant requirement

. . . [, which] allows seizures without a warrant so long as an

officer is 'lawfully . . . in the area where he observed and seized

the incriminating item or contraband, and it [is] immediately

apparent that the seized item is evidence of a crime."             Ibid.

Defendant's motion to suppress was correctly denied.

                                II.

     We turn next to defendant's contention regarding the trial

court's response to his claim that the prosecutor impermissibly

                                11                            A-3994-14T3
exercised his preemptory challenges based on race.                 During jury

selection defendant challenged the prosecutor's use of peremptory

challenges     against   four   African     American    jurors.      The     court

conducted an inquiry and determined that defendant established a

prima facie claim, as "there ha[d] been a disproportionate number

of challenges" to African Americans. The prosecutor then explained

the reasons for his challenges as to each of the identified

potential jurors.        He cited to one juror's disclosure "that she

had a police friend, captain, who had a bad experience with other

colleagues" and to another who was a minister, who the prosecutor

believed would have "difficult[y] . . . judg[ing] someone else on

guilt."      The prosecutor explained that he challenged another

potential juror who he understood enjoyed "playing [video] games

that   involved   guns."5       Finally,    the     prosecutor    explained       he

challenged the last of the subject jurors, who was an African

American architect, but the reasons for the use of that challenge

were   unclear    from    the   record     and     marked   inaudible   on      the

transcript.6       Defendant     took      issue     with   the   prosecutor's

explanations.


5
    Defendant and the trial court pointed out the juror did not
mention video games involving guns, simply video games.
6
    Although the record does not disclose an express statement of
the prosecutor's reasons for challenging the architect, the record


                                     12                                    A-3994-14T3
     The trial court found "a prima facie case . . . was made[;]"

however, it was "satisfied that the State has presented neutral

reasons for exercising the disputed challenges."                   Accordingly, it

concluded "there [wa]s no issue for [the court] to address."

     Defendant argues on appeal that the trial court made its

determination    "[w]ithout          analyzing      [his]       arguments     or   the

prosecutor's race-neutral reasons" and that "[t]he court's failure

to conduct the required third step of the Gilmore analysis . . .

requires reversal of defendant's convictions."                    We disagree.

     The   burden      is   on       a   defendant         to    prove   purposeful

discrimination   based      on   the     totality     of    the    relevant    facts.

Gilmore, supra, 103 N.J. at 534; Batson v. Kentucky, 476 U.S. 79,

93-94, 106 S. Ct. 1712, 1721, 90 L. Ed. 2d 69, 85-86 (1986).                       "The

opponent of the strike bears the burden of persuasion regarding

racial   motivation,    and      a   trial    court    finding      regarding      the

credibility of an attorney's explanation of the ground for a

peremptory challenge is entitled to great deference."                       State v.

Thompson, 224 N.J. 324, 344 (2016) (quoting Davis v. Ayala, ____

U.S. ____,____, 135 S. Ct. 2187, 2199, 192 L. Ed. 2d 323, 335

(2015)) (adopting federal standard of appellate review).                      We will



discloses the veniremember was undecided as to the issue of gun
control and expressed a view that the justice system may be biased
against certain ethnic groups.

                                         13                                   A-3994-14T3
not disturb "a trial court's ruling on the issue of discriminatory

intent . . . unless it is clearly erroneous."               Ibid. (quoting

Snyder v. Louisiana, 552 U.S. 472, 477, 128 S. Ct. 1203, 1207-08,

170 L. Ed. 2d 175, 181 (2008)).        "A trial court's findings should

be disturbed only if they are so clearly mistaken 'that the

interests of justice demand intervention and correction.'"               Id.

at 345 (quoting Elders, supra, 192 N.J. at 243).             "An appellate

court should not disturb the trial court's findings merely because

'it might have reached a different conclusion were it the trial

tribunal' or because 'the trial court decided all evidence or

inference conflicts in favor of one side' in a close case."           Ibid.

(quoting Elders, supra, 192 N.J. at 243).

     "This standard, we note, necessarily applies to the trial

court's assessment of the prosecutor's candor and sincerity in the

presentation of reasons for exercising peremptory challenges."

Ibid.   We     "extend   substantial   deference   to   a   trial   court's

determination . . . [because] only the trial judge is in a position

to make 'first-hand observations' of the demeanor of both the

attorney who exercises the peremptory challenge and the juror who

is excused."    State v. Osorio, 402 N.J. Super. 93, 105 (App. Div.

2008) (quoting Snyder, supra, 552 U.S. at 477, 128 S. Ct. at 1208,

170 L. Ed. 2d at 181), aff'd. 199 N.J. 486 (2009).



                                  14                                A-3994-14T3
     A prosecutor may not deprive a defendant of the right to

trial by an impartial jury by excluding jurors based on race.   See

Thompson, supra, 224 N.J. at 340.    When a prosecutor's selection

of jurors is discriminatory, not only is a particular defendant

harmed, but "the very integrity of the courts is jeopardized."

Miller-El v. Dretke, 545 U.S. 231, 237-38, 125 S. Ct. 2317, 2323-

24, 162 L. Ed. 2d 196, 212 (2005).

     A claim of bias in jury selection is evaluated using a three-

step process:

          Step one requires that, as a threshold matter,
          the party contesting the exercise of a
          peremptory challenge must make a prima facie
          showing that the peremptory challenge was
          exercised on the basis of race or ethnicity.
          That burden is slight, as the challenger need
          only tender sufficient proofs to raise an
          inference of discrimination. If that burden
          is met, step two is triggered, and the burden
          then shifts to the party exercising the
          peremptory challenge to prove a race- or
          ethnicity-neutral    basis    supporting   the
          peremptory challenge. In gauging whether the
          party exercising the peremptory challenge has
          acted constitutionally, the trial court must
          ascertain whether that party has presented a
          reasoned, neutral basis for the challenge or
          if the explanations tendered are pretext.
          Once that analysis is completed, the third
          step is triggered, requiring that the trial
          court weigh the proofs adduced in step one
          against those presented in step two and
          determine whether, by a preponderance of the
          evidence, the party contesting the exercise
          of a peremptory challenge has proven that the
          contested peremptory challenge was exercised


                               15                          A-3994-14T3
          on unconstitutionally impermissible grounds
          of presumed group bias.

          [Osorio, supra, 199 N.J. at 492-93.]

See also Thompson, supra, 224 N.J. at 341-44.

     The trial court here conducted the required analysis.         It

found defendant established a prima facie case, noting that four

of the State's peremptory challenges were used to exclude African

American jurors (step one), the prosecutor provided a reasoned,

neutral basis for excluding the African American jurors (step

two), basing his challenges on the veniremembers' responses to

questions that raised legitimate concerns for the prosecutor, see

Osorio, supra, 199 N.J. at 505 (stating that peremptory strikes

may be justified if reasonably relevant to case being tried), and

the judge considered the arguments of both sides and found no

constitutional violation (step three).      While the trial court

failed to explicitly label its consideration of the parties'

arguments as "step three" of its analysis, its application of that

step can be inferred from its comments.   See State v. Locurto, 157
N.J. 463, 472 (1999).

     We discern no reason to disagree with the trial court's

determination in this case.7    "[T]he prosecutor's race-neutral


7
    On appeal, relying upon State v. Fuller, 182 N.J. 174, 201-02
(2004) (stating no juror may be disqualified from jury service


                               16                           A-3994-14T3
reasons for striking the jurors were found by the court to be

credible and were supported by the record."                  Thompson, supra, 224

N.J. at 350.

                                          III.

     Finally,     we    address      defendant's      argument    concerning    his

sentence.      According to defendant, the court erred by imposing

consecutive sentences for his weapons possession offenses and his

certain person offenses.        He contends that the court failed to set

forth a complete analysis of the Yarbough factors and made factual

errors in its findings.         We find no merit to these contentions.

     On April 25, 2014, the court sentenced defendant, placing its

reasons   on   the     record   in    a    thorough    and    comprehensive    oral

decision.       Addressing      its       reasons   for   imposing   consecutive

sentences, the court stated:

            First of all, as noted by Yarbough,[8] there
            can be no free crimes in a system for which
            the punishment shall fit the crime . . . and

based exclusively on his or her religious beliefs or the lack
thereof), defendant raises an argument for the first time that the
minister was improperly challenged based only on his religious
beliefs.   We find no merit to this argument as its premise is
belied by the record of the juror's responses to questions about
his occupation – he stated he was an "ordained minister," "work[ed]
in the church," was "a police chaplain," and that his church had
"marched in Philadelphia" – as compared to any specific religious
beliefs.


8
   State v. Yarbough, 100 N.J. 627 (1985), cert. denied, 475 U.S.
1014, 106 S. Ct. 1193, 89 L. Ed. 2d 308 (1986).

                                           17                             A-3994-14T3
           their objectives were not prominently --
           predominantly independent of each other, with
           the exception of the charge of certain persons
           not to possess weapons.

           With respect to whether the crimes were
           committed at different times or separate
           places, the [c]ourt note[s] that the prior
           conviction for which this charge, certain
           persons, was based, occurred at separate times
           and places from the current crimes.      Also,
           with respect to the fact of his gun related
           offenses.   Although those offenses did not
           involve separate acts of violence or threats
           of violence, or multiple victims, a sentencing
           court may impose consecutive sentences even
           though a majority of the Yarbough factors
           support [a] concurrent sentence.

           And I just wanted to put those on the record
           for my reasons for making [c]ount [n]ine
           consecutive to all counts except [c]ount
           [t]en.   And [c]ount [t]en will be served
           concurrent to [c]ount [n]ine in that, for the
           reasons that I've stated as well as the fact
           that it is based on similar or same crimes
           which qualify the defendant for certain
           persons.

     Our   review   of   sentencing    determinations   is   limited   and

governed by the "clear abuse of discretion" standard.           State v.

Roth, 95 N.J. 334, 363-65 (1984); see also State v. Bolvito, 217
N.J. 221, 228 (2014).       In our review, we will "not substitute

[our] judgment for the judgment of the sentencing court[,]" State

v. Lawless, 214 N.J. 594, 606 (2013), nor will we disturb a

sentence that is not manifestly excessive or unduly punitive, does

not constitute an abuse of discretion, and does not shock the


                                  18                              A-3994-14T3
judicial conscience.       State v. O'Donnell, 117 N.J. 210, 215-16,

220 (1989).        We are "bound to affirm a sentence, even if [we]

would have arrived at a different result, as long as the trial

court properly identifies and balances aggravating and mitigating

factors that are supported by competent credible evidence in the

record."   Id. at 215.     We may only disturb a sentence if: "(1) the

sentencing    guidelines   were    violated;    (2)   the   aggravating   and

mitigating factors . . . were not based upon competent and credible

evidence in the record; or (3) 'the application of the guidelines

to the facts of [the] case makes the sentence clearly unreasonable

so as to shock the judicial conscience.'"             State v. Fuentes, 217
N.J. 57, 70 (2014) (quoting Roth, supra, 95 N.J. at 364-65).

     Applying these standards, we discern no abuse of the court's

discretion    in    sentencing    defendant    to   consecutive   sentences,

essentially for the reasons expressed by the trial court.             We add

only the following comments.

     N.J.S.A. 2C:44-5(a) provides that "multiple sentences shall

run concurrently or consecutively as the court determines at the

time of sentence."       Although there are no statutorily set rules

for imposing consecutive sentences, the Court in Yarbough set

forth a number of guidelines concerning same.9           A sentencing court


9
    The factors that must be considered are as follows:


                                     19                              A-3994-14T3
(1) there can be no free crimes in a system
for which the punishment shall fit the crime;

(2) the reasons for imposing either a
consecutive or concurrent sentence should be
separately stated in the sentencing decision;

(3) some reasons to be considered by the
sentencing court should include facts relating
to the crimes, including whether or not:

     (a) the crimes and their objectives
     were predominantly independent of
     each other;

     (b) the crimes involved separate
     acts of violence or threats of
     violence;

     (c) the crimes were committed at
     different times or separate places,
     rather than being committed so
     closely in time and place as to
     indicate a single period of aberrant
     behavior;

     (d) any of the       crimes   involved
     multiple victims;

     (e) the convictions for which the
     sentences are to be imposed are
     numerous;

(4) there should be no double counting of
aggravating factors;

(5) successive terms for the same offense
should not ordinarily be equal to the
punishment for the first offense; [and]

(6) there should be an overall outer limit on
the cumulation of consecutive sentences for


                     20                          A-3994-14T3




                                                         (continued)
applies these factors qualitatively, not quantitatively.      State

v. Carey, 168 N.J. 413, 427 (2001).       Thus, a court may impose

consecutive sentences "even though a majority of the Yarbough

factors support concurrent sentences."    Id. at 427-28; see e.g.,

State v. Molina, 168 N.J. 436, 442 (2001) (finding consecutive

sentences were warranted despite the presence of only one Yarbough

factor).     Concurrent sentences are not mandated even where the

crimes are connected by a "unity of specific purpose, . . . were

somewhat interdependent of one another, and were committed within

a short period of time of one another."    State v. Swint, 328 N.J.

Super. 236, 264 (App. Div.), certif. denied, 165 N.J. 492 (2000).

     Once it considers the Yarbough factors, the court is obligated

to expressly state the reasons for imposing consecutive sentences

or risk remand for resentencing.     State v. Miller, 108 N.J. 112,

122 (1987).    "[T]he reasons for imposing either a consecutive or

concurrent sentence should be separately stated in the sentencing

decision."    State v. Miller, 205 N.J. 109, 129 (2011) (quoting

Yarbough, supra, 100 N.J. at 643.)



           multiple offenses not to exceed the sum of the
           longest terms (including an extended term, if
           eligible) that could be imposed for the two
           most serious offenses.

           [Yarbough, supra, 100 N.J. at 643-44 (footnote
           omitted).]

                                21                          A-3994-14T3
    Here, the judge cogently applied the Yarbough criteria in

assessing the appropriateness of imposing consecutive sentences.

The certain persons not to have weapons offense was clearly a

distinct offense from the other weapons charges, and it had

distinct elements.     Imposing a concurrent sentence on defendant

for this offense would have given him a "free crime" and would

have frustrated the legislature's intent to deter persons with

criminal   histories   from   possessing   weapons.   Moreover,   the

aggregate sentence does not shock the judicial conscience.        See

Roth, supra, 95 N.J. at 365.

    Affirmed.




                                  22                         A-3994-14T3